Stock, J.,
The Commonwealth of Pennsylvania, on Aug. 17, 1927, filed its petition for an order of maintenance upon the York Trust Company, guardian of Mary L. Erwin, for the maintenance and support of Mary L. Erwin at the Harrisburg State Hospital.
Mary L. Erwin died Jan. 1, 1927. The York Trust Company, in her lifetime, had been appointed her guardian, she having been adjudged a lunatic and a weak-minded person by this court on Nov. 8, 1915. The York Trust Company filed its final account as guardian June 10, 1927, showing a balance due her estate of $129.31.
The unpaid balance for maintenance due the Commonwealth is $1211.69.
The County of York, on Aug. 30, 1927, presented to said guardian its claim for maintenance of Mary L. Erwin in the sum of $952.66. The statute of limitations runs against the county for such part of its claim which is for maintenance furnished more than six years from the date of filing the claim: In re Margaret MeCanna, a Lunatic, 77 Pa. Superior Ct. 1. This will restrict the county’s claim to maintenance furnished since Aug. 30, 1921, reducing the claim to $835.66.
This proceeding is under the Act of June 1, 1915, P. L. 661, as amended by the Act of May 10, 1921*, P. L. 438. Section 4, as amended, empowers the Court of Common Pleas to make an order for the payment of maintenance to the Commonwealth upon the guardian who has charge of the estate of the inmate at a hospital.
Section 7 of this act provides pro rata payment of claims of the county and Commonwealth where there is not sufficient in the estate to pay the claims in full.
The costs of these proceedings are $32.70. In accordance with the provisions of the Act of 1915, the balance on this account, after payment of costs, is directed to he paid pro rata to the Commonwealth of Pennsylvania and to the County for York for the maintenance of said ward.
And now, to wit, Nov. 28, 1927, it is ordered and decreed that the York Trust Company, guardian of Mary L. Erwin, pay the balance on its account as follows:
Costs ................................................. $32.70
Commonwealth of Pennsylvania......................... 57.19
County of York........ 39.42
Total............................................ $129.31
From Richard E. Cochran, York, Pa.